Exhibit 10.1

AMENDED AND RESTATED

STERLING REAL ESTATE TRUST

INDEPENDENT TRUSTEE COMMON SHARES PLAN

--------------------------------------------------------------------------------

 

1.Purposes.  The purposes of this AMENDED AND RESTATED STERLING REAL ESTATE
TRUST INDEPENDENT TRUSTEE COMMON SHARES PLAN are: (i) to promote the growth and
long-term interests of the Trust and its Affiliates by strengthening the Trust’s
ability to attract, motivate and retain Independent Trustees; (ii) conserve cash
assets of the Trust by providing for Independent Trustees to receive their
compensation for service as an Independent Trustee in the form of shares of the
Trust’s Common Shares; and (iii) closely associate the interests of Independent
Trustees with that of the Trust’s Shareholders by allowing Independent Trustees
to have a personal financial stake in the Trust through an ownership interest in
the Common Shares, which the Board of Trustees believes will benefit the Trust
and the Shareholders.

2.Eligibility. Only Independent Trustees of the Trust, as defined below, shall
be participants in the Plan.

3.Definitions.  As used in this Plan, the following definitions shall apply:

a.“Affiliate” means any entity that is (i) a member of a controlled group of
corporations (within the meaning of Code Section 414(b)) that includes the
Trust, (ii) any trade or business (whether or not incorporated) which is under
common control (as defined in Code Section 414(c)) with the Trust, (iii) any
organization (whether or not incorporated) which is a member of an affiliated
service group (as defined in Code Section 414(m)) which includes the Trust, and
(iv) any other entity required to be aggregated with the Trust pursuant to
regulations under Code Section 414(o).

b.“Board of Trustees” or “Board”  means the Board of Trustees of the Trust.

c.“Code” means the Internal Revenue Code of 1986, as amended.

d.“Committee” means any Committee of the Board of Trustees appointed by the
Board to administer the Plan.  The Committee may be comprised of the entire
Board or two or more members of the Board.

e.“Common Shares” means the Trust’s Common Shares of Beneficial Interest, $0.01
par value per share

f.“Fair Market Value” means (i) if the Common Shares are listed or admitted to
unlisted trading privileges on any national securities exchange, the average of
the closing sales prices of the Common Shares on the end of any day on all
national securities exchanges on which the Common Shares may at the time be
listed or, if there have been no sales on any such exchange on any day, the
average of the highest bid and lowest asked prices on all such exchanges at the
end of such day





--------------------------------------------------------------------------------

 

or, (ii) if the Common Shares are not so listed or admitted to unlisted trading
privileges on any national securities exchange, and bid and asked prices
therefor in the domestic over-the-counter market are reported by the National
Quotation Bureau, Incorporated (or any comparable reporting service), the
average of the closing bid and asked prices on such day as reported by the
National Quotation Bureau, Incorporated (or any comparable reporting service),
or (iii) if the Common Shares are not listed on any national securities exchange
or quoted in the domestic over-the-counter market, the fair value of the Common
Shares determined by the Board of Trustees or the Committee in good faith in the
exercise of its reasonable discretion based upon a reasonable application of a
reasonable valuation method.

g.“Independent Trustee”  shall have the meaning set forth in Article II of the
Sterling Real Estate Trust Trustee Independence Policy, as amended from time to
time.  

h.“Plan” means this Amended and Restated Sterling Real Estate Trust Independent
Trustee Common Shares Plan,  outlined herein.

i.“Shareholders” means the holders of the Trust’s outstanding Common Shares.

j.“Schedule of Compensation”  shall mean the attached Exhibit A.  

k.“Trust” means Sterling Real Estate Trust, a trust established under the laws
of the State of North Dakota.

l.“Trustee” shall mean a member of the Board of Trustees of the Trust. 

4.Issuance of Common Shares.  With respect to any compensation for service as an
Independent Trustee that becomes payable following the date on which this Plan
is adopted:

a.One Hundred percent (100.00%) of each Independent Trustee’s compensation for
service as an Independent Trustee shall be paid to the Independent Trustee in
the form of Whole Common Shares based upon the Fair Market Value of such Common
Shares. Any fractional Common Share otherwise payable will be paid as cash
compensation.

b.Compensation for service as an Independent Trustee shall be calculated based
on the Schedule of Compensation,  as amended from time to time in accordance
with this Plan.  

c.Payment of compensation under this Plan for each Independent Trustee’s prior
year of service shall be paid in the month of July, such date to be determined
by the Board of Trustees or the Committee, or such other date as determined by
the Board of Trustees or the Committee.  





1

--------------------------------------------------------------------------------

 

5.Available Common Shares. 

a.The maximum number of Common Shares which may be issued under the Plan is
Fifteen Thousand (15,000) Common Shares.  In addition, the number of Common
Shares authorized for issuance under the Plan may be increased from time to time
by approval of the Board of Trustees or the Committee and, if required by the
Code or any rules or regulations adopted thereunder, the Shareholders.

b.The Trust, during the term of the Plan and all Common Shares issued under the
Plan, will at all times reserve and keep available, and will use its
commercially reasonable best efforts to seek or obtain approval from any
regulatory body having jurisdiction over the transactions contemplated by this
Plan necessary in order to issue such number of Common Shares as shall be
sufficient to satisfy the requirements of the Plan.

6.Administration.

a.Board of Trustees or Committee.  Except as otherwise provided for in this
Plan, the Plan shall be administered by the Board of Trustees or the Committee. 

b.Powers and Duties.  Subject to the provisions of this Plan, the Board of
Trustees or the Committee shall have sole authority to do everything necessary
or appropriate to administer the Plan, including, without limitation, making any
rules and regulations governing the administration of the Plan; determining
whether any restrictions shall be placed on Common Shares granted under the
Plan, interpreting the Plan; and making all other determinations necessary or
advisable for the administration of the Plan.  The determinations of the Board
or the Committee need not be uniform and may be made by it selectively among
persons who are eligible to receive Common Shares under the Plan, whether or not
such persons are similarly situated.  All decisions, determinations and
interpretations of the Board of Trustees or the Committee regarding the Plan
shall be final and binding on all Trustees.  The day-to-day administrative
duties for the Plan may be delegated by the Board of Trustees or the Committee
to one or more executive officers of the Trust.  All actions authorized to be
taken by the Board of Trustees under this Plan may as well be taken by any
appropriately appointed committee thereof.

7.Amendment or Termination.

a.The Board of Trustees or Committee may amend the Plan from time to time in
such respects as the Board of Trustees or Committee may deem advisable, and, if
required, seek the Shareholders approval for such amendment.

b.The Board of Trustees or the Committee may at any time terminate the
Plan.  Any such termination of the Plan shall not affect Common Shares already
granted.





2

--------------------------------------------------------------------------------

 

8.Income Tax Treatment.

a.Government jurisdiction and income reporting requirements will be complied
with by the Trust whenever the Common Shares are issued and any income tax
payment and any income tax prepayment requirements (including any tax
withholding requirements imposed upon the Trust) will be effectively borne by
the Independent Trustee.

b.The Trust recognizes that certain persons who receive Common Shares may be
subject to restrictions regarding their right to trade Common Shares under
Section 16(b) of the Securities Exchange Act of 1934.  Such restrictions may
cause Independent Trustees not to be taxable when they receive the Common
Shares.  However, it may be more beneficial to an Independent Trustee to be
taxed upon grant of the Common Shares as opposed to when trading restrictions
lapse.  Accordingly, Independent Trustees receiving Common Shares under those
circumstances may consider making an election under Section 83(b) of the Code to
be taxed at the time of grant of the Shares.  If requested, the Trust shall
provide reasonable assistance to such Independent Trustees to effect a Section
83(b) election.

9.No Right to Continued Providing of Services.  Nothing in this Plan or in any
agreement entered into in accordance with the Plan shall confer on an
Independent Trustee any right to continuance as an Independent Trustee of or the
providing of services to the Trust or its Affiliates.

10.Expenses of Plan.  The expenses of administering this Plan shall be borne by
the Trust and its Affiliates.

11.Reliance on Reports.  Each member of the Board or Committee and each member
of the Board of Trustees shall be fully justified in relying or acting in good
faith upon any report made by the independent public accountants of the Trust
and its Affiliates and upon any other information furnished in connection with
this Plan by any person or persons other than himself or herself.  In no event
shall any person who is or shall have been a member of the Board of Trustees or
of a Committee of the Board of Trustees be liable for any determination made or
other action taken or omitted in reliance upon any such report or information,
or for any action taken or omitted, including the furnishing of information, in
good faith.

12.General Restrictions.  

a.Each Common Share granted pursuant to the Plan shall be subject to the
requirement that if, in the opinion of the Board or Committee, the listing,
registration, or qualification of any Common Shares related thereto upon any
securities exchange or under any state or federal law, the consent or approval
of any regulatory body, or an agreement by the recipient with respect to the
disposition of any such units, is necessary or desirable as a condition of the
issuance or sale of such shares, such Common Share shall not be granted without





3

--------------------------------------------------------------------------------

 

restriction and/or such Common Shares shall not be sold unless and until such
listing, registration, qualification, consent, approval, or agreement is
effected or obtained in form satisfactory to the Board or Committee.

b.The Trust may restrict the transfer of the Common Shares purchased or received
and affix a legend to the certificate representing such shares, stating that
such shares may not be transferred without an opinion of counsel satisfactory to
the Trust that the proposed transfer may lawfully be made without registration
under the federal Securities Act of 1933 and registration, notice or approval
under any applicable state securities laws, or such applicable registration(s),
notice(s) and approval(s).

13.Successors and Assigns.  This Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Trust and the Trustees.

14.North Dakota Law.  The validity, construction, interpretation, administration
and effect of the Plan, any rules, regulations and actions relating to the Plan,
and the agreements evidencing Common Shares granted under the Plan, will be
governed by and construed exclusively in accordance with the laws of the State
of North Dakota.

I hereby certify that this Plan was adopted initially by the Board of Trustees
of the Trust effective December ___, 2013 and this Amended and Restated Plan was
adopted by the Board of Trustees of the Trust effective June 18, 2015.  

 

 

STERLING REAL ESTATE TRUST

 

 

 

 

By:

 

Its:

 

 

 

4

--------------------------------------------------------------------------------

 

STERLING REAL ESTATE TRUST

INDEPENDENT TRUSTEE

SCHEDULE OF COMPENSATION

 

The following schedule shall be in effect for Independent Trustee compensation:

 

Board Chairman – Board Meeting

105 Common Shares per meeting**

Trustee* – Board Meeting

75 Common Shares per meeting**

Committee Chair – Committee Meeting

30 Common Shares per meeting**

Trustee* – Committee Meeting

30 Common Shares per meeting**

 

*Compensation shall only be paid to Independent Trustees.

 

** Common Shares earned in accordance with the Schedule of Compensation shall be
calculated on an annual basis. Common Shares earned for each Independent
Trustees’ prior year of service shall be issued on or about July 15, as
determined by the Board of Trustees or the Committee.  

 

 



5

--------------------------------------------------------------------------------